Citation Nr: 0904410	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1948 to October 1949 and from September 1950 to 
November 1951.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus. 

In May 2007, the Board granted the veteran's motion to 
advance this appeal on its docket due to his age.  See 38 
C.F.R. § 20.900(c) (2008).

By decision dated May 18, 2007 the Board denied the veteran's 
claims.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
May 2008, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  In that Joint Motion, the 
parties asserted that VA's duty to assist had not been 
satisfied and remand was required for an additional medical 
nexus opinion.  An Order of the Court dated June 4, 2008 
granted the motion and vacated the Board's decision.  The 
veteran's VA claims folder has been returned to the Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

In denying the instant appeal, the Board relied on the 
opinion of a December 2003 VA examiner, who stated that the 
"service medical record does not support the military noise 
exposure.  Therefore it is as likely as not the hearing loss 
and tinnitus resulted after military service."
The parties to the Joint Motion assert that this opinion is 
"equivocal, apparently offering an opinion that the evidence 
with respect to post-service causation is in equipoise.  
Remand is required for VA to procure a medical opinion with 
respect to whether it is more likely than not that [the 
veteran's] hearing loss and tinnitus was a result of 
service."  See the Joint Motion, page 2.  [Emphasis as in 
the original].

With respect to the standard of "more likely than not" 
propounded in the Joint Motion, this is contrary to the 
statutory standard.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102 (2008) [when there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant].   
Indeed, the purported "more likely than not" standard 
propounded in the Joint Motion has specifically been rejected 
by the Court in a precedential decision.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996)  [to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim]. 

Accordingly, the Board rejects as erroneous the "more likely 
than not" standard set forth in the Joint Motion.  The Board 
will continue to apply the statutory standard.

This issue is REMANDED for the following action:

1. VBA should arrange for a medical 
professional to review the veteran's 
VA claims folder and provide an 
opinion, based on the veteran's 
medical history, as to whether it is 
as likely as not that the veteran's 
current bilateral hearing loss and/or 
tinnitus is related to his military 
service.  If audiological examination 
of the veteran and/or diagnostic 
testing are necessary to render an 
informed opinion, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  When the above development has 
been completed, and after having 
accomplished any additional 
evidentiary or procedural development 
which it deems to be necessary, VBA 
should readjudicate the claims.  If 
the claims remain denied, VBA should 
provide the veteran with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




